Citation Nr: 1336311	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  09-03 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Timothy E. Burns, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.

This case was previously before the Board of Veterans' Appeals (Board) in September 2009 and February 2011.  Each time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued the RO's denial of entitlement to service connection for a lumbar spine disorder.  Thereafter, the case was returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's degenerative disc disease of the lumbar spine was first manifested in service following a motor vehicle accident.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine is the result of an injury incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to service connection for a lumbar spine disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that VA has met that duty.

In May 2007, the VA received the Veteran's claim of entitlement to service connection for a back disorder.  The VA then informed the Veteran of the evidence necessary to support his claim, including the evidence to be provided by him and notice of the evidence the VA would attempt to obtain.  The VA also informed him of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  Thereafter, VA obtained or ensured the presence of evidence necessary to support his claim.

In June 2009, the Veteran had a hearing at the RO before a Veterans Law Judge from the Board.  The hearing transcript shows the presiding Veterans Law Judge conducted the proceeding in accordance with the mandates of 38 C.F.R. § 3.103(c)(2) insofar as 1) explaining fully the issue and 2) suggesting the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In September 2009, the Board informed the Veteran that the Veterans Law Judge who presided at the Veteran's hearing had since retired from the Board.  The Board informed the Veteran of his options and stated that if the Veteran did not respond within 30 days of the date of that letter that the Board would assume that he did not want another hearing and would proceed accordingly.  The Veteran did not respond to that letter.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  Inasmuch as the claim is being allowed, any further discussion of the VA's duty to assist him in the development of his claim would be superfluous.  Accordingly, the Board will proceed to the merits of the appeal.

The Merits of the Appeal

The Veteran seeks entitlement to service connection for a lumbar spine disorder.  Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

During his June 2009 hearing, the Veteran testified that he has degenerative disc disease of the lumbar spine as a result of a motor vehicle rollover accident in service.  He stated that he has had chronic back pain since that time; and, therefore, he maintained that service connection for a lumbar spine disorder was warranted.  After carefully considering the claim in light of the record and the applicable law, the Board agrees.  Accordingly, the appeal will be granted.  

The Veteran is competent to give testimony about what he experienced during and since the conclusion of his service.  For example, he is competent to report that he was involved in a motor vehicle rollover accident in service and that he has experienced low back pain since that time.  In this regard, he has submitted statements from two former fellow servicemen attesting to his accident in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006);.  

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In this case, the Veteran's service treatment records have been requested on several occasions but are unavailable.  Under such circumstances, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In October 1998, the Veteran underwent an MRI in association with treatment by R. B., M.D.  It revealed central and a small right paracentral disc protrusion at L4-L5; degenerative disc disease at L5-S1.  Since that time, Dr. B. has continued to treat the Veteran for low back pain.  

In April 2009, based on the Veteran's statements concerning his motor vehicle accident in service, Dr. B. suggested that the Veteran's current back disorder, manifested by a degenerative disc at L5-S1 and small central disc protrusion with changes at L3 and S1, had started in service.  A bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, given the absence of the Veteran's service treatment records, such statement was sufficient to schedule a VA examination to determine the nature and etiology of any back disorder found to be present.

During his May 2011 VA examination, the Veteran recounted the history of his rollover accident in service.  He stated that he was treated at the clinic and given pain pill and three months of light duty.  The Veteran also recounted the history of a 1991 accident in which he fractured his pelvis, after being crushed between a truck and a parked van.  

While the VA examiner confirmed the presence of degenerative disease of the Veteran's lumbar spine, she could not say, without resorting to speculation, whether it was at least as likely as not related to an incident in the Veteran's service.  As above, medical evidence, such as the report of the May 2011 VA examination, that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).  Accordingly, the VA examination report is of no force or effect in consideration of the appeal.  

Although the Veteran's service treatment records are unavailable, he has rendered credible testimony regarding the onset of his back problems following a motor vehicle accident in service.  Two former fellow service members corroborated the fact of the Veteran's motor vehicle accident in service.  In addition, there is no probative medical evidence on file to contravene a finding that his degenerative disc disease is the result of the motor vehicle accident in service.  In sum, there is an approximate balance of evidence both for and against the claim that his degenerative disc disease of the lumbar spine had its onset in or as a result of an injury in service.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran, and the case will be resolved on that basis.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Accordingly, service connection for degenerative disease of the lumbar spine is warranted, and the appeal is allowed.


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


